INGRAM, Judge.
Upon remand to this court by the Supreme Court of Alabama, 535 So.2d 160, the judgment of this court entered December 16, 1987, 535 So.2d 159, is hereby set aside. The judgment of the trial court awarding a lump sum attorney fee to the employee’s attorney is affirmed. Judgment as to the uncommuted lump sum payment is reversed, and the matter is remanded to the trial court for recomputation of the attorney fee in accordance with the judgment of the Supreme Court of Alabama entered July 15, 1988, and for entry of a judgment as to the revised amount of the fee consistent with said Supreme Court opinion.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED WITH DIRECTIONS.
BRADLEY, P.J., and HOLMES, J., concur.